PD-0538-15
                                         PD-0538-15                               COURT OF CRIMINAL APPEALS
                                                                                                  AUSTIN, TEXAS
                                                                                  Transmitted 5/6/2015 4:31:10 PM
 May 7, 2015                                                                        Accepted 5/7/2015 1:40:45 PM
                                 PDR No. ____________________________                              ABEL ACOSTA
                                                                                                           CLERK
                                 Cause No. 5-13-01661-CR

THE STATE OF TEXAS                                   §        IN THE TEXAS COURT
                                                     §
VS.                                                  §        OF CRIMINAL APPEALS
                                                     §
JULIO CESAR VILLALBA                                 §        IN AUSTIN, TEXAS


                    MOTION TO EXTEND TIME FOR FILING
               DEFENDANT’S PETITION FOR DISCRETIONARY REVIEW

        COMES NOW, JULIO CESAR VILLALBA, Defendant in the above styled and numbered

cause, and pursuant to Rule 13, Rules of the Court of Criminal Appeals, Tex.Code Crim. Proc. Ann.,

Article 44.33 (Supp. 1977), and Rules 74 and 75 of the Texas Rules of Appellate Procedure submits

this motion requesting that the Appellant be granted FORTY-FIVE (45) days in which to file

Defendant’s Petition For Discretionary Review in the above styled and numbered cause, and in

support thereof would respectfully show this Honorable Court the following:

                                                         I.

        In the case styled THE STATE OF TEXAS v. JULIO CESAR VILLALBA, Trial Court

Case No. f-1258991-Q, a jury found appellant guilty of murder and punishment was assessed at

seventy (70) years confinement. Pursuant to the Texas Rules of Appellate Procedure, Rule 74(k), the

Defendant’s Petition for Discretionary Review being due to be filed on or about April 30, 2015, with

no previous extensions of time having been requested in this case.

                                         II.

        Appellant/Petitioner herein was represented by court appointed counsel in the Court of

Appeals. Petitioner’s family has hired present counsel to file a Petition for Discretionary Review on



MOTION TO EXTEND TIME FOR FILING DEFENDANT’S BRIEF                                         PAGE 1
his behalf. This Motion is made within fifteen days of the due date for the Petition for Discretionary

Review. Counsel is requesting that he be allowed until June 2, 2015 to file the Petition for

Discretionary Review, an extension of thirty-two (32) days. Counsel is requesting that he be allowed

the additional time in order to research the issues and file an adequate Petition for Discretionary

Review with this Honorable Court.                                                             III.

        To deny this request for an extension would deprive this Appellant of his right to appeal as

guaranteed by Tex. Code Crim. Proc. Ann., Article 44.02; deprive him of equal protection of the law

as guaranteed by Article 1, §3 of the Texas Constitution, and U.S. Constitution, Amends, V and XIV;

deprive him of his right to counsel as guaranteed by Texas Constitution, Article 1, § 10 and

U.S. Constitution, Amends., VI and XIV; and deprive him of his right to "due process of law"

guaranteed by Texas Constitution, article 1, § 19 and U.S. Constitution, Amends, V and XIV.

                                                     IV.

        The Appellant has been diligent in pursuing this appeal and is not seeking this extension for

purposes of delay only.

        WHEREFORE, PREMISES CONSIDERED, Appellant prays that her motion be granted and

the time for the Petition for Discretionary Review be extended to June 2, 2015.

                                                           Respectfully submitted,


                                                           _/s/ Danny D. Burns_____________________
                                                           DANNY D, BURNS,
                                                           SBN 03443800
                                                           115 North Henderson Street
                                                           Fort Worth, Texas 76102-1940
                                                           (817) 870-1544 (817) 870-1589 Facsimile
                                                           dburnslaw@sbcglobal.net



MOTION TO EXTEND TIME FOR FILING DEFENDANT’S BRIEF                                          PAGE 2
                                 CERTIFICATE OF CONFERENCE

        I certify that on this the May 6, 2015, I conferred with Lori Ordiway at the Dallas County

District Attorneys Office regarding the foregoing Motion and she was not opposed to the granting

of the additional time.

                                                     /s/ Danny D. Burns
                                                     DANNY D. BURNS



                                 CERTIFICATE OF SERVICE
        I hereby certify that a true and correct copy of the foregoing instrument has been delivered
via- e-mail and first class mail to:

                Lori Ordiway
                Appellate Section Dallas County District Attorney’s Office
                Dallas, Texas

        on May 6, 2015.

                                                     /s/ Danny D. Burns
                                                     DANNY D. BURNS




MOTION TO EXTEND TIME FOR FILING DEFENDANT’S BRIEF                                        PAGE 3